Citation Nr: 0006316	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran had honorable active service from February 1969 
to February 1973 and from May 1973 to April 1977.  His 
service from September 1981 to October 1985 was terminated 
after being convicted at a Special Court Martial of assault 
with a deadly weapon and being sentenced, in pertinent part, 
to separation with a Bad Conduct Discharge.  

He served as a fuel specialist in Thailand from June 1970 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's case was remanded for 
additional development in July 1996.  It is again before the 
Board for appellate review.


FINDING OF FACT

The veteran has several diagnoses of PTSD relating his 
condition to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  

In this case, the veteran has been hospitalized in VA 
facilities on a number of occasions, dating back to December 
1991.  The various discharge summaries reflect that he has 
been diagnosed several times with PTSD related to events in 
service.  

The Board find's the discharge summaries to be sufficient to 
well ground the veteran's claim.  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
If the VA determines either that the veteran did not engage 
in combat lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
there must be credible supporting evidence.  The credible 
supporting evidence is not limited to service department 
records, but can be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998) (citations omitted).

The veteran's case was remanded in July 1996 in order to 
allow for development of alleged stressors and an opportunity 
to submit any claimed stressors to the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR)), for possible 
verification.  Also, the veteran was to be afforded a VA 
psychiatric examination to determine if he suffered from PTSD 
based upon a verified stressor.

The veteran submitted several statements regarding his 
claimed stressors.  The stressors involved events at his base 
unit as well as alleged temporary duty assignments in Da Nang 
and Saigon, South Vietnam.  His statements and Air Force 
records were submitted to the USASCRUR for review.  The 
USASCRUR submitted a reply in November 1997.  The reply 
included an historical extract for the higher headquarters of 
the veteran's unit.  The extract did not directly support any 
of the veteran's claimed stressors.  However, the extract 
only covered the period from July to September 1970 rather 
than the veteran's entire period of service in Thailand from 
June 1970 to June 1971.  The USASCRUR response also noted 
that any verification of periods of temporary duty claimed by 
the veteran could be done through a review of his official 
military personnel file.  Those records were not obtained.

In regard to the veteran's psychiatric examination, he was 
examined by two psychiatrists in April 1998.  The report 
indicates that the psychiatrists were aware of the required 
findings relative to their examination.  However, the report 
failed to properly address those findings.  Specifically, 
there was no report from the RO in the claims file regarding 
whether or not the veteran's stressors were verified prior to 
the examination.  The examiners then provided a diagnosis of 
PTSD for the veteran despite the fact that no stressor had 
been verified.  They did not provide a verified basis for 
their diagnosis of PTSD.

In light of the failure to attempt to secure all available 
records, however, a remand is in order.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998) (claimant is entitled to 
compliance with Board's remand directives).  Accordingly, the 
case is REMANDED for the following development:

1.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, or any other appropriate 
source, and request a review of the 
veteran's official military personnel 
file for copies of military orders 
relating to temporary duty assignments to 
Vietnam as well as copies of personnel 
evaluations pertaining to the period from 
1970 to 1973.  The veteran's unit morning 
reports should also be reviewed for 
evidence supporting the assertion that he 
was temporarily assigned to Da Nang. 

2.  After obtaining the foregoing 
requested information from the veteran, 
the RO should extract any pertinent 
information from the personnel records 
obtained that may tend to support any 
claimed stressor.  The RO should then 
forward it with copies of his DD 214, AF 
7, and any records obtained from the NPRC 
or other sources, to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150, in an 
attempt to verify any claimed stressor.  
Any information obtained is to be 
associated with the claims file.  The 
USASCRUR is specifically asked to provide 
a complete report of actions for the 
veteran's entire period of service in 
Thailand, from June 1970 to June 1971.  
If no further information is available 
the RO should request USASCRUR to so 
state in writing.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include post-
traumatic stress disorder.  

5.  If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


